Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive. 
On pgs. 7-14, Applicant argues that Chisholm et al. (US 2011/0132729 A1) does not read on claim 20.  This is not persuasive because Chisholm’s back-up belt 100 can be driven by conveying belt 10 via slave drive belting and gearing.  See fig. 1 and para 56.  Claim 1’s teeth configuration for the “first timing belt” (conveying belt 10) and “second timing belt” (back-up belt 100) would be obvious from para 56 since such a configuration is readily known and cost-effective to implement.  For example, teeth 24 on conveying belt 10’s inner circumferential surface can be duplicated on conveying belt 10’s outer circumferential surface, and corresponding teeth can be formed on back-up belt 100.
Applicant’s arguments on pgs. 12-13 are not persuasive.  Chisholm’s para 54 indicates that back-up belt 100 can be separated into a belt for a linear path and a belt for drum 110, obviating the issue of different belt conveying speeds.

Claim Objections
Claim 20 is objected to because of the following informalities:  the phrase “…in respect to said first timing belt, by said first timing belt” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the meaning of the phrase “…in respect to said first timing belt, by said first timing belt” is unclear.  For the purpose of examination, this phrase will be disregarded and claim 20 will be interpreted as “wherein at least part of said outer teeth of said first timing belt is configured to be in direct contact with at least part of a second timing belt's teeth to thereby directly cause movement of said second timing belt 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chisholm et al. (2011/0132729 A1).
Regarding claim 20, Chisholm discloses a timing belt mechanism, comprising: 
at least two pulleys (see rollers around which 10 is wound, fig. 1); 
wherein at least one of said at least two pulleys is activated by a motor (inherent in fig. 1 and paras 43,52-56); and 
a first timing belt (10, fig. 1) comprising outer teeth on the outer circumferential surface of said first timing belt, (This is not explicitly disclosed in Chisholm, but clearly suggested in para 56 in which back-up belt 100 can be driven by conveying belt 10 via slave drive belting and gearing. See further explanation below.), stretched around said at least two pulleys and configured to be moved by said at least one of said at least two pulleys activated by said motor (A single drive motor can be used for the conveying belt 10 and back-up belts 90/100.  See fig. 1 and paras 43,52-56.); 
wherein at least part of said outer teeth of said first timing belt is configured to be in contact with at least part of a second timing belt's teeth (This is not explicitly disclosed in Chisholm, but clearly suggested in para 56 in which back-up belt 100 can be driven by conveying belt 10 via slave drive belting and gearing. See further explanation below.) to thereby directly cause movement of said second timing belt not explicitly disclosed in Chisholm, but clearly suggested in para 56 in which back-up belt 100 can be driven by conveying belt 10 via slave drive belting and gearing. See further explanation below.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (US 2011/0132729 A1).
Regarding claim 20, Chisholm discloses a timing belt mechanism, comprising: 
at least two pulleys (see rollers around which 10 is wound, fig. 1); 
wherein at least one of said at least two pulleys is activated by a motor (inherent in fig. 1 and paras 43,52-56); and 
a first timing belt (10, fig. 1) comprising outer teeth on the outer circumferential surface of said first timing belt, (This is not explicitly disclosed in Chisholm, but clearly suggested in para 56 in which back-up belt 100 can be driven by conveying belt 10 via slave drive belting and gearing. See further explanation below.) stretched around said at least two pulleys and configured to be moved by said at least one of said at least two pulleys activated by said motor (A single drive motor can be used for the conveying belt 10 and back-up belts 90/100.  See fig. 1 and paras 43,52-56.); 
wherein at least part of said outer teeth of said first timing belt is configured to be in contact with at least part of a second timing belt's teeth (This is not explicitly disclosed in Chisholm, but clearly suggested in para 56 in which back-up belt 100 can be driven by conveying belt 10 via slave drive belting and gearing. See further explanation below.) to thereby directly cause movement of said second timing belt moved (This is not explicitly disclosed in Chisholm, but clearly suggested in para 56 in which back-up belt 100 can be driven by conveying belt 10 via slave drive belting and gearing. See further explanation below.).
Chisholm does not appear to explicitly disclose the following italicized portions:
a first timing belt (10, fig. 1) comprising outer teeth on the outer circumferential surface of said first timing belt, stretched around said at least two pulleys and configured to be moved by said at least one of said at least two pulleys activated by said motor (A single drive motor can be used for the conveying belt 10 and back-up belts 90/100.  See fig. 1 and paras 43,52-56.); 
wherein at least part of said outer teeth of said first timing belt is configured to be in contact with at least part of a second timing belt's teeth to thereby directly cause movement of said second timing belt .
However, Chisholm clearly suggests the above italicized portions in para 56 in which back-up belt 100 can be driven by conveying belt 10 via slave drive belting and gearing.  Claim 1’s teeth configuration for the “first timing belt” (conveying belt 10) and “second timing belt” (back-up belt 100) would be obvious from para 56 since such a configuration is readily known and cost-effective to implement.  For example, teeth 24 on conveying belt 10’s inner circumferential surface can be duplicated on conveying belt 10’s outer circumferential surface, and corresponding teeth can be formed on back-up belt 100.  As such, Chisholm discloses the italicized portions as follows:
a first timing belt (10, fig. 1) comprising outer teeth on the outer circumferential surface of said first timing belt (See para 56 in which back-up belt 100 can be driven by conveying belt 10 via slave drive belting and gearing.  E.g. teeth 24 on conveying belt 10’s inner circumferential surface can be duplicated on conveying belt 10’s outer circumferential surface, and corresponding teeth can be formed on back-up belt 100.), stretched around said at least two pulleys and configured to be moved by said at least one of said at least two pulleys activated by said motor; 
wherein at least part of said outer teeth of said first timing belt is configured to be in contact with at least part of a second timing belt's teeth to thereby directly cause movement of said second timing belt  (See para 56 in which back-up belt 100 can be driven by conveying belt 10 via slave drive belting and gearing.  E.g. teeth 24 on conveying belt 10’s inner circumferential surface can be duplicated on conveying belt 10’s outer circumferential surface, and corresponding teeth can be formed on back-up belt 100.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Chisholm’s para 56 would teach the above italicized portions, for the purpose of reducing costs by implementing the slave drive belting and gearing of para 56.
Regarding claim 21, Chisholm further discloses the timing belt mechanism of claim 20, wherein said second timing belt is a conveyor timing belt (See fig. 1 and paras 43,52-56.).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (US 2011/0132729 A1) in view of Kojima (US 2006/0202646 A1).
Regarding claim 22, Chisholm discloses all the limitations introduced in parent claim 20.
Chisholm does not appear to disclose the timing belt mechanism of claim 20, further comprising at least one encoder comprising at least one reading head and at least one encoder scale.
However, Chisholm, as modified by Kojima, discloses the timing belt mechanism of claim 20, further comprising at least one encoder comprising at least one reading head and at least one encoder scale (Kojima teaches placing an encoder scale over the entirety of a belt.  See para 19.  This would be a well-known alternative to Chisholm's timing teeth and can replace Chisholm's timing teeth in order to improve accuracy.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chisholm with the teachings of Kojima, for the purpose of improving accuracy.

Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

May 5, 2022